DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-13, 19, and 20 previously were withdrawn.  Claims 14-18 remain pending in the application.
Response to Arguments
	Applicant’s arguments filed 1/24/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  Regarding the previously issued rejection of claims 14-18 under 35 U.S.C. 103 as being unpatentable over Oddos in view of Nishio, Applicant’s arguments are addressed below.  Applicant’s summaries of MPEP guidance and the cited references are noted.
	Applicant argues that Oddos does not teach a hydrocarbon oil having a content of carbon of biological orgin greater than or equal to 90%.  In reply, Oddos’ oil is 100% isohexane and therefore 100% hydrocarbon oil.  As to the source claimed to be carbon atoms of biological origin, Oddos’ carbon atoms would have had the same structure and therefore been the same or substantially the same as those claimed.  It is noted that distinguishing carbon isomers or carbon dating features are not otherwise recited in the claim and therefore a biological origin hydrocarbon would not have had a structurally distinguishing feature over any other hydrocarbon having the same chemical formula.
	Applicant argues that Oddos does not teach a hydrocarbon oil in an amount of at least 50% by weight.   It is noted that 	Oddos teaches a ratio of polar to non-polar emollient to be from about 95:5 to about 40:60 but that this ratio is adjustable (see paragraph bridging pages 2 and 3; see also paragraph bridging pages 9 and 10).  Isohexadecane, mineral oil, and liquid paraffine, and the like, constitute nonpolar emollients.  Oddos teaches that the emollients constitute from about 0.1 to about  50% by weight of the composition (see page 10, lines 13-15), which is teaching of a range overlapping with the instantly claimed range (see also Oddos claim 10).  Oddos as a whole is understood to teach an upper limit of “about 50%” of the emollients, the ratio of which within a total composition may be adjusted to control the retinoid release properties as Oddos further teaches.  
	In reply, it is the examiner’s position that Oddos reasonably teaches that each emollient (nonpolar and polar) may be limited to an upper limit of about 50%, when this teaching is taken in combination with Oddos’ other teaching as to a ratio of polar and nonpolar emollients being desirably used to adjust the properties of the final product.  However, assuming arguendo that Oddos’ teaching is to be read as limiting a total amount of emollient to an upper limit amount of “about 50%”, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Even considering Oddos’ teaching of “about 50%” as an upper limit of the total emollient in a formulation, Oddos still provides motivation for increasing and/or decreasing the relative and/or total amounts of both polar and nonpolar emollients in order to increase or decrease the release rate of the active agent.  Accordingly, even adjusting the emollient amount within Oddos’ parameters of “about” a certain concentration allows for the reasonable expectation of success with regard to the polar emollient and nonpolar emollient retaining its known functions as emollients and as influences upon the active agent release properties.  
	Further still, Nishio teaches the oil equivalent component may be present in an amount preferably from 30 to 80% (See [0029]).
	Where Oddos does not teach the quaternary ammonium compound or the isothazolinone compound, Applicant asserts that this component combined with hydrocarbon oil provides unexpected “technical effects”, specifically an unexpected amount of reactive oxygen species (see last paragraph on page 4 of 8 of Remarks) and unexpected significant antioxidant effects (see page 5 of 8 of Remarks) and unexpected reduction of the condensation of chromatin and therefore a reduced apoptotic effect (see page 5 of 8 of Remarks).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Moreover, in regard to Applicants’ allegations of unexpected results, the examiner has reviewed the specification as filed, but comparative data demonstrating evidence of unexpected results of practical and statistical significance and commensurate in scope with the claims is not apparent.
	Applicant argues that Table 3 in the specification as filed demonstrates unexpected results of a hydrocarbon oil over olive oil/vegetable oil.  In reply, this comparative data does not appear to demonstrate practical and statistical significance or otherwise any surprising result.
Applicant argues that the secondary reference, Nishio, fails tot each a composition comprising both an isoparaffin oil and the benzalkonium chloride as well as the effects of such a combination.  Applicant further asserts that Nishio does not teach the hydrocarbon oil amount claimed (see page 6 of 8 of Remarks).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, oddos is relied upon for teaching hydrocarbon oil, and Nishio is relied on for teaching benzalkonium chloride in addition to similar hydrocarbon components in topical skin benefitting compositions.
Applicant further argues on page 6 of 8 of Remarks that the combination of references do not teach the apoptotic effect of the claimed composition nor do the cited reference teach that a hydrocarbon oil reduces the production of reactive oxygen species of a compound of the isothiazolinone type.  In reply, Applicant’s argument has been fully considered but is not persuasive since the reason or motivation to modify the reference may suggest what the inventor has done, but for a different purpose ro to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Specifically, in the instant case and upon review of the cited references, it is maintained that it would have been prima facie obvious to include a benzalkonium chloride quaternary ammonium type compound as taught by Nishio in an amount taught by Nishio or Oddos in the formulations of Oddos in place of Oddos’ generic antimicrobial component, with a reasonable expectation of success.  One would have been motivated to do so since Nishio specifies benefits of such an antimicrobial agent for its function in skin protecting compositions which may further comprise hydrocarbon oils and/or isoparaffin liquid components as taught by Nishio (see Nishio [0031]).

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oddos et al. (hereafter, “Oddos”; WO 2010/072787A2) in view of Nishio (US 2006/0039885).  Both references were cited in the IDS dated 9/19/19.
The instant claims are drawn to a composition comprising a hydrocarbon oil and at least one compound of the quaternary ammonium type or of the isothiazolinone type as further specified in the claims.  
Oddos teaches isohexadecane in an anti-ageing composition (see claims 1-3, 14, and 16 as well as pages 18, lines 7-14).  Oddos’ oil is 100% isohexane and therefore 100% hydrocarbon oil comprising a weight of isoparaffins within the instantly recited range.  It is noted that any biological origin would not have produced a product distinguishable over another origin since a chemical compound once identified meets the claim.  Isohexadecane is a noncyclic paraffin and at 100% is considered not to contain additional compounds and is taught to be included in an amount within the instantly claimed range (see Table 4) in o/w emulsion formulations (see page 2, lines 21-22) and moreover is considered to comprise 16 carbon atoms (limitation of claim 15).  Oddos is generally directed to compositions for topical treatment of skin conditions (see abstract, in particular) for cosmetic benefit.
Oddos does not teach the additional quaternary ammonium or isothiazolinone type compound, however it is noted that Oddos does allow for antimicrobial agents to be included (see Oddos claim 13).  
	Nishio cures this deficiency.  Nishio teaches liquid skin protective compositions for topical application (see abstract, in particular).  The formulations comprise at least one oil which may be selected from those including liquid paraffins (see [0024]).  Nishio teaches the oil equivalent component may be present in an amount preferably from 30 to 80% (See [0029]).  Further, the formulations comprise antimicrobial agents including those selected from a group including benzalkonium chloride (see [0039]) in an amount more preferably from 0.001 to 0.05 wt% (see [0039]), a range overlapping with the instantly claimed range of 0.1 ppm to 40% by weight as in instant claim 18 (limitation of claims 16-18).
	Both Oddos and Nishio are directed to topical formulations for providing skin benefits.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was claimed to include a benzalkonium chloride quaternary ammonium type compound as specified by Nishio in an amount taught by Nishio or Oddos, in the formulations of Oddos in place of Oddos’ generic antimicrobial component, with a reasonable expectation of success.  One would have been motivated to do so since Nishio specifies benefits of such an antimicrobial agent for its function in skin protecting compositions which further may comprise hydrocarbon oils and/or isoparaffin liquid components as taught by Nishio (see Nishio [0031] for instance).

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617